Citation Nr: 1022929	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09 05-107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile 
dysfunction secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas J. Szymanski, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2008, May 2008 and October 2008 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that respectively denied service connection for 
hypertension, to include as secondary to diabetes mellitus, 
and denied service connection for erectile dysfunction as 
secondary to diabetes mellitus. 


FINDINGS OF FACT

1.  The Veteran's hypertension first manifested many years 
after his separation from service and is not related to his 
service or to any aspect thereof, and was not caused or 
aggravated by his service-connected diabetes mellitus.

2.  Resolving the benefit of the doubt in favor of the 
Veteran, the Veteran's erectile dysfunction was at least as 
likely as not caused by his service-connected diabetes 
mellitus.

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
Veteran's active service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of, or aggravated by his service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

2.  Erectile dysfunction is proximately due to or the result 
of the Veteran's service-connected diabetes mellitus.  38 
U.S.C.A. § 1110; 1131; 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including 
hypertension, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents such as Agent Orange.  In the case of such a 
veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  However, hypertension is 
not one of the listed diseases.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  The 
presumption of service connection may be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

A.  Hypertension

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. 
§ 4.104, Note (1) (2009).  

The Veteran contends that his hypertension developed as a 
result of herbicide exposure he was exposed to in Vietnam.  
Alternatively, he contends that his hypertension developed as 
a result of the service-connected diabetes mellitus with 
which he was formally diagnosed in 2006.

The Veteran's service medical records are negative for any 
findings of elevated blood pressure or diagnosis of 
hypertension.  The Board thus finds that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
hypertension. 38 C.F.R. § 3.303(b).  

On February 2008 VA examination, the examiner documented that 
the Veteran had been diagnosed with hypertension since at 
least February 2002, as evidenced by private treatment 
records noting a prescription of Lotrel taken daily since 
2002 without change.  The examiner also found it to be 
significant that there was no evidence of microalbuminuria 
noted on diagnostic testing.  For these reasons, the examiner 
determined that the Veteran's hypertension was not a 
complication of his diabetes, because it had preceded his 
diabetes by a number of years, nor was there evidence that it 
had been aggravated by his diabetes.

Treatment records dated to February 2008 show continued 
treatment for hypertension.  At no time, however, did any 
physician relate the Veteran's hypertension to his active 
service or his service-connected diabetes mellitus.

The evidence reflects that the first clinical diagnosis of 
hypertension of record is dated in 2002, approximately 32 
years after his separation from service.  As there is no 
evidence of hypertension dated within one year of his 
separation from service, the Veteran is not entitled to 
service connection for hypertension on a presumptive basis.  
Additionally, in view of the lengthy period without treatment 
or complaints of the condition, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's 
hypertension.  Thus, service connection on a direct basis is 
not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  Nor is service connection on a secondary basis 
warranted, as on VA examination, the examiner determined that 
there was no relationship between the Veteran's hypertension 
and his service-connected diabetes mellitus.  Additionally, 
the examiner determined that the Veteran's diabetes mellitus 
had not aggravated the Veteran's hypertension.  There is no 
competent contrary opinion of record. 

Finally, although the Veteran served in the Republic of 
Vietnam while on active duty, presumptive service connection 
is not available under 38 C.F.R. § 3.309(e) for 
hypertension.  In this regard, the Board notes that the 
Secretary recently reiterated that there is no positive 
association between exposure to herbicides and any condition 
for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32395 (Jun. 12, 2007).  Thus, in the absence of any 
medical evidence relating hypertension to exposure to 
herbicide agents, service connection as secondary to 
exposure to herbicide agents is not warranted.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  In this case, there is 
no such medical evidence linking the Veteran's hypertension 
to exposure to herbicide agents.  Accordingly, service 
connection for hypertension as secondary to exposure to 
herbicide agents is not warranted.

The Board has considered the Veteran's assertions that his 
hypertension is related to his period of active service, 
including to his service-connected diabetes mellitus.  To the 
extent that the Veteran ascribes his current disorder to a 
service-connected disability, however, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's hypertension first manifested many years after 
service and is not related to his active service, to any 
incident therein, or to any service-connected disability.  As 
the preponderance of the evidence is against the Veteran's 
claim for service connection for hypertension, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Erectile Dysfunction

The Veteran contends that his erectile dysfunction was caused 
or aggravated by his service-connected diabetes mellitus.

On February 2008 VA examination, the examiner conducted a 
physical examination and reviewed the claims file, stating 
that the Veteran had a diagnosis of erectile dysfunction, but 
this was not a complication of diabetes mellitus.  In support 
of this conclusion, the VA examiner noted that "the Veteran 
has been having problems of erectile dysfunction since 
approximately five years ago and his diabetes mellitus was 
diagnosed two years ago," and thus his erectile dysfunction 
preceded his diabetes mellitus.  The examiner further noted 
that this condition had not been worsened or increased by the 
Veteran's diabetes mellitus.

In a May 2008 Notice of Disagreement letter, the Veteran 
claimed that the February 2008 VA examiner incorrectly 
documented that the diagnosis of erectile dysfunction 
occurred three years prior the diagnosis of diabetes 
mellitus.  He stated that this information was not given by 
his private doctor or himself, and he did not know from where 
the VA examiner ascertained this date.  The Veteran further 
asserted that there had been a misunderstanding on the series 
of events in his case, stating that in February 2006 he was 
diagnosed with diabetes mellitus and in July 2007 his private 
doctor started prescribing him Viagra for the erectile 
dysfunction.  In support of his claim, the Veteran included a 
July 2007 note from his doctor prescribing Viagra and an 
April 2008 letter from his private doctor certifying that the 
erectile dysfunction was caused by the diabetes mellitus. 

In July 2009, the Veteran sent a letter from his wife 
certifying that her husband had been experiencing erectile 
dysfunction since 2007.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board assigns more probative weight to the 
private examiner's April 2008 opinion certifying that the 
condition of erectile dysfunction was due to diabetes 
mellitus, rather than to the February 2008 VA examiner's 
opinion finding there to be no connection between the two 
conditions.  Significantly, the Veteran has consistently 
claimed that the February 2008 VA examination incorrectly 
documented that the diagnosis of erectile dysfunction 
occurred three years prior the diagnosis of diabetes 
mellitus.  The Veteran stated that this information was not 
given by his private doctor or himself, and he did not know 
from where the VA examiner ascertained this information.  
Nowhere in the medical records was there found a diagnosis of 
erectile dysfunction prior to diabetes mellitus.  The Veteran 
has continually maintained that there had been a 
misunderstanding on the series of events in his case, 
restating these contentions in January 2009, May 2009, and 
July 2009.  Because the February 2008 VA examiner provided no 
other rationale for his conclusion, it is unclear to the 
Board whether the examiner's conclusion was based upon an 
accurate disability picture.  In contrast, the private 
doctor's opinion that his diabetes mellitus caused the 
erectile dysfunction is supported by the medical evidence of 
record.  The private treatment records dated from April 2001 
to July 2007 do not indicate that the Veteran suffered from 
erectile dysfunction, and the first indication of the 
condition is not dated until July 2007, over a year after he 
was diagnosed with diabetes mellitus.  The Veteran and his 
wife have also provided competent lay testimony as to when he 
first experienced erectile dysfunction.  Layno v. Brown, 6 
Vet. App. 465 (1994) (layperson is competent to report and 
describe the severity of symptoms that are capable of lay 
observation).
 
After a review of the record, the Board finds that the 
evidence supports the Veteran's claim for service connection 
for erectile dysfunction secondary to his diabetes mellitus.  
Accordingly, because the Veteran's treating physician has 
stated that the Veteran's erectile dysfunction is related to 
his diabetes mellitus, and the private treatment records 
support this statement, in resolving the benefit of the doubt 
in favor of the Veteran, service connection is warranted.




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2007, February 
2008, and September 2008, rating decisions in February 2008, 
May 2008 and October 2008, and Statement of the Case in 
January 2009.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notice 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the May 2009 Supplemental 
Statement of the Case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The claims file 
contains his service treatment records.  Additionally, the 
Veteran has been provided a VA examination with respect to 
his claim.  The appellant has not referred to any additional, 
unobtained, relevant, available evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law. 


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus is denied.

Service connection for erectile dysfunction as secondary to 
service-connected diabetes mellitus is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


